 

Exhibit 10.2

 

EXECUTION COPY

 

WAIVER AND AMENDMENT No. 4
TO Loan AND SERVICING AGREEMENT



 

THIS WAIVER AND AMENDMENT NO. 4 TO THE LOAN AND SERVICING AGREEMENT, dated as of
July 13, 2017 (this “Waiver and Amendment”), is entered into in connection with
that certain Loan and Servicing Agreement, dated as of September 16, 2011, by
and among FIFTH STREET FUNDING II, LLC, as the borrower (together with its
successors and assigns in such capacity, the “Borrower”), FIFTH STREET FINANCE
CORP., as the transferor (together with its successors and assigns in such
capacity, the “Transferor”) and as the servicer (together with its successors
and assigns in such capacity, the “Servicer”), SUMITOMO MITSUI BANKING
CORPORATION, as the administrative agent (together with its successors and
assigns in such capacity, the “Administrative Agent”) and as the collateral
agent (together with its successors and assigns in such capacity, the
“Collateral Agent”), EACH OF THE LENDERS FROM TIME TO TIME PARTY THERETO (the
“Lenders”). Capitalized terms used and not otherwise defined herein shall have
the meanings given to such terms in the Agreement (as defined below).

 

RECITALS

 

WHEREAS, reference is made to the Loan and Servicing Agreement, dated as of
September 16, 2011 (as amended, modified, waived, supplemented or restated from
time to time, the "Agreement"), by and among the Borrower, the Transferor, the
Servicer, the Administrative Agent, the Collateral Agent and the Lenders;

 

WHEREAS, the Borrower, the Transferor and the Servicer request that the
Administrative Agent and the Lenders waive and amend the Agreement upon and
subject to the terms and conditions set forth in this Waiver and Amendment;

 

WHEREAS, the parties hereto desire to amend the Agreement in certain respects as
specified herein, and the Administrative Agent and the Lenders are willing, upon
the terms and conditions set forth herein, to provide the waivers and amendments
specified herein, in each case pursuant to and in accordance with Section 11.01
of the Agreement;

 

NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:

 

SECTION 1.      AMENDMENTS.

 

(a)          Section 1.01 of the Agreement is hereby amended by amending and
restating the following defined terms:

 

 

 

 

“Stated Maturity Date” means the earlier of (i) August 6, 2018 (or, if such day
is not a Business Day, the next succeeding Business Day) and (ii) the date the
Credit Agreement is fully repaid, refinanced and/or terminated, ceases to be
effective or ceases to be the legally valid, binding and enforceable agreement
of the parties thereto.

 

(b)          Section 1.01 of the Agreement is hereby amended by inserting the
following defined terms in correct alphabetical order:

 

“Asset Purchase Agreement” means that certain Asset Purchase Agreement, dated as
of the date hereof, by and among Oaktree Capital Management, L.P., Fifth Street
Management LLC and the other parties thereto.

 

“Credit Agreement” means that certain Amended and Restated Senior Secured
Revolving Credit Agreement, dated as of February 22, 2011, among Fifth Street
Finance Corp., as the borrower, FSFC Holdings, Inc. and Fifth Street Fund of
Funds LLC, as the subsidiary guarantors, the lenders party thereto, and ING
Capital LLC, as the Administrative Agent, as amended, modified, waived,
supplemented or restated from time to time.

 

SECTION 2.      WAIVER.

 

(a)          The parties hereto acknowledge that Fifth Street Management LLC has
entered into the Asset Purchase Agreement pursuant to which the Buyer (as
defined therein) may become the Servicer’s investment advisor. The Borrower and
Servicer hereby request that the Administrative Agent and the Lenders provide a
limited waiver during the Waiver Period, and by signing below the Administrative
Agent and the Lenders each hereby waives solely during the Waiver Period, the
occurrence of (i) any Change of Control pursuant to clauses (a) or (d) of the
definition thereof, and (ii) any Event of Default pursuant to clauses (i), (n)
and (t) of Section 7.01, which is or may be, immediately or with the passage of
time, occasioned solely by the consummation of the transactions contemplated by
the Asset Purchase Agreement; provided that, notwithstanding the foregoing or
anything to the contrary contained in the Transaction Documents, from and after
the date of this Waiver and Amendment, the Borrower shall not be permitted to
make any Restricted Junior Payments and all payments on any Payment Date shall
be made solely pursuant to the remittance procedures set forth in Section
2.04(c). For purposes of this Waiver and Amendment, the term “Waiver Period”
means the period beginning on the date hereof and ending on the earlier of (i)
January 31, 2018 and (ii) the date on which the Asset Purchase Agreement is
terminated, ceases to be effective or ceases to be the legally valid, binding
and enforceable agreement of the parties thereto.

 

(b)          For the avoidance of doubt, each of the parties hereto acknowledges
that the execution of this Waiver and Amendment shall in no way obligate the
Administrative Agent or the Lenders to agree to any future or additional
amendment to the Transaction Documents or additional waiver with respect
thereto, each of which shall remain in such party’s sole and absolute
discretion. This Waiver and Amendment is a one-time waiver and shall not be
construed (i) to be a waiver as to non-compliance of any of the other provisions
of the Agreement or the other Transaction Documents or for any period of time
other than the Waiver Period, (ii) to be an amendment or modification of the
Agreement or the other Transaction Documents or (iii) other than as waived
hereunder, prejudice any right or remedy that the Administrative Agent and the
Lenders may now have or may have in the future under or in connection with the
Agreement or any other of the Transaction Documents.

 

 - 2 - 

 

 

SECTION 3.      Agreement in Full Force and Effect as AMENDED AND WAIVED.

 

Except as specifically amended and waived hereby, all provisions of the
Agreement and the other Transaction Documents (including all Obligations of the
Borrower and rights of the Administrative Agent and the Lenders thereunder)
shall remain in full force and effect. After this Waiver and Amendment becomes
effective, all references to the Agreement and corresponding references thereto
or therein such as "hereof", "herein", or words of similar effect referring to
the Agreement shall be deemed to mean the Agreement as amended hereby. This
Waiver and Amendment shall not be deemed to expressly or impliedly waive, amend
or supplement any provision of the Agreement or other Transaction Documents
other than as expressly set forth herein.

 

SECTION 4.      Representations.

 

Each of the Borrower and the Servicer, severally for itself only, represent and
warrant as of the date of this Waiver and Amendment as follows:

 

(i)          it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization;

 

(ii)         the execution, delivery and performance by it of this Waiver and
Amendment are within its powers, have been duly authorized, and do not
contravene (A) its charter, by-laws, or other organizational documents, or (B)
any Applicable Law;

 

(iii)        no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Waiver and Amendment by or against it;

 

(iv)        this Waiver and Amendment has been duly executed and delivered by
it;

 

(v)         this Waiver and Amendment constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; and

 

 - 3 - 

 

 

(vi)        upon giving effect to this Waiver and Amendment, there is no
existing Event of Default or Servicer Termination Event.

 

SECTION 5.      Conditions to Effectiveness.

 

The effectiveness of this Waiver and Amendment is conditioned upon delivery of
executed signature pages by all parties hereto to the Administrative Agent and
the payment of the reasonable fees and expenses of Dechert LLP as counsel to the
Administrative Agent.

 

SECTION 6.      Miscellaneous.

 

(a)          This Waiver and Amendment may be executed in any number of
counterparts (including by facsimile or email), and by the different parties
hereto on the same or separate counterparts, each of which shall be deemed to be
an original instrument but all of which together shall constitute one and the
same agreement.

 

(b)          The descriptive headings of the various sections of this Waiver and
Amendment are inserted for convenience of reference only and shall not be deemed
to affect the meaning or construction of any of the provisions hereof.

 

(c)          This Waiver and Amendment may not be amended or otherwise modified
except as provided in the Agreement.

 

(d)          The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Waiver and Amendment.

 

(e)          Whenever the context and construction so require, all words used in
the singular number herein shall be deemed to have been used in the plural, and
vice versa, and the masculine gender shall include the feminine and neuter and
the neuter shall include the masculine and feminine.

 

(f)          This Waiver and Amendment represents the final agreement between
the parties only with respect to the subject matter expressly covered hereby and
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements between the parties. There are no unwritten oral agreements between
the parties with respect to such matters.

 

(g)          THIS WAIVER AND AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE CHOICE OF LAW PROVISIONS SET FORTH IN THE
AGREEMENT AND SHALL BE SUBJECT TO THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS
OF THE AGREEMENT.

 

 - 4 - 

 

 

IN WITNESS WHEREOF, the undersigned have caused this Waiver and Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

  FIFTH STREET FUNDING II, LLC, as the Borrower       By: /s/ Bernard D. Berman
    Name: Bernard D. Berman     Title: President

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

  Fifth Street Funding II, LLC   Waiver and Amendment No. 4 to LSA

 

 

 

 

  fifth street finance corp., as the Servicer and the Transferor

 

  By: /s/ Bernard D. Berman     Name: Bernard D. Berman     Title:  Chief
Executive Officer

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 



  Fifth Street Funding II, LLC   Waiver and Amendment No. 4 to LSA

 

 

 

 

  SUMITOMO MITSUI BANKING CORPORATION, as the Administrative Agent, the
Collateral Agent and as the Lender

 

  By: /s/ Hitoshi Ryoji     Name: Hitoshi Ryoji     Title: Managing Director

 



  Fifth Street Funding II, LLC   Waiver and Amendment No. 4 to LSA

 



 

